Citation Nr: 1735850	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for C-5 fracture with fusion of C4-C6 and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 30 percent for depression prior to December 30, 2015; and in excess of 50 percent from such date.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that:  1.) confirmed and continued a 20 percent disability rating for C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, 2) reduced the disability evaluation for radiculopathy of the left upper extremity from a 20 percent rating to a noncompensable rating, and 3) granted service connection for depression, assigning an initial 30 percent disability rating.

In November 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript has been associated with the electronic file.

In December 2013, the Board, in part, restored the 20 percent rating for left upper extremity radiculopathy, and then remanded this issue along with the cervical spine and psychiatric disabilities for additional development to include contemporaneous examinations.  The Board also reopened the service connection claim for right upper extremity radiculopathy and remanded it for a VA examination.  Further, the service connection claims pertaining to tinnitus and headaches were remanded in order to afford the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In a January 2016 rating decision, the RO increased the rating for depression to 50 percent effective December 30, 2015; granted service connection for right upper extremity radiculopathy and assigned a 20 percent rating effective December 12, 2005; and granted service connection for headaches and assigned a noncompensable rating effective December 12, 2005.  As higher ratings are still possible for depression, the claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has characterized the depression issue on the title page to reflect this development.  With regards to right upper extremity radiculopathy and headaches, as service connection has been granted, these issues are no longer before the Board. 

Finally, as noted, the Board remanded the issue with regards to tinnitus for an SOC.  A January 2016 SOC continued to deny service connection for tinnitus.  The Veteran did not file a substantive appeal.  Consequently this issue is not before the Board at this time.


FINDINGS OF FACT

1.  From the February 2009 claim for increase, the Veteran's C-5 fracture with fusion of C4-C6 and DDD of the cervical spine disability results in subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees but not greater than 30 degrees; without incapacitating episodes, or neurological impairment other than the service-connected upper extremity radiculopathy.

2.  From the February 2009 claim for increase, the Veteran's left upper extremity nerve involvement results in no more than mild incomplete paralysis of the radicular group.

3.  From the February 4, 2009 claim and prior to December 30, 2015, the Veteran's major depressive disorder was productive of symptoms that more nearly approximated in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

4.  As of December 30, 2015, the Veteran's major depressive disorder was productive of symptoms that more nearly approximated in occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's C-5 fracture with fusion of C4-C6 and DDD of the cervical spine for the entire appeal period are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5242, 5243 (2016).

2.  The criteria for a greater disability rating for left upper extremity radiculopathy rated as 20 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.1.24, 4.124a, Code 8513 (2016).

3.  The criteria for an initial rating in excess of 30 percent from February 4, 2009 and prior to December 30, 2015 for the Veteran's major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2016).  

4.  The criteria for an initial rating in excess of 50 percent from December 30, 2015 for the Veteran's major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R.§ 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

Cervical spine and left upper extremity

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint . 38 C.F.R. § 4.59.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected cervical spine disability is currently evaluated pursuant to Code 5242 and 5243, which provides a rating for degenerative arthritis of the spine.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.

As previously discussed, an August 2009 rating decision continued a 20 percent rating for the Veteran's cervical spine disability.  Additionally, pursuant to the December 2013 Board decision, a January 2014 rating decision restored the 20 percent rating for left upper extremity radiculopathy.

VA treatment records throughout the appeal documents the Veteran's complaints of cervical spine pain as well as left upper extremity numbness.  There are no noted tests or studies other than what is reported during the various VA examination reports.

During the May 2009 VA examination the Veteran reported having problems with pain, stiffness, and numbness.  He indicated that he currently does not take any medication for his condition.  The examination revealed no evidence of radiating pain on movement with evidence of muscle spasm.  There is no evidence of tenderness.  There is no ankylosis of the cervical spine.  Range of motion revealed flexion 20 degrees, extension 10 degrees, right lateral flexion 30 degrees, left lateral flexion 30 degrees, right rotation 30 degrees, and left rotation 30 degrees.  The joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There are no signs of cervical interveretebral disc syndrome with chronic nerve root involvement.

On March 2009 VA peripheral nerves examination, the examiner indicated that the  Veteran did not have a diagnosis of radiculopathy of the left upper extremity.  Neurological examination showed that the motor and sensory function is within normal limits.  The left upper extremity reflexes revealed a biceps jerk 2+ and triceps jerk 2+.

The December 2015 VA cervical spine examination shows the range of motion test shows flexion is 20 degrees, extension is 15 degrees, right lateral flexion is 10 degrees, left lateral flexion is 5 degrees, right lateral rotation is 15 degrees and left lateral rotation is 20 degrees.  There was no cervical spine ankylosis.  There was pain with all movement.  Upon testing, the examiner noted that there was no evidence of additional limitation of motion.  Functional impairment was noted due to pain, fatigue, and lack of endurance.  There was evidence of guarding and/or muscle spasm of the cervical spine, but it did not result in abnormal gait or spinal contour.  

Neurological examination revealed muscle strength testing of the upper extremities was normal at 5/5.  Detailed reflex examination of the upper extremities was normal.  Sensory examination showed decreased sensation of the left hand and fingers.  Constant, mild radicular and median nerve pain was noted with the left upper extremity.  The examiner noted that radicular group and median nerve was involved to a mild extent.  The Veteran was noted to be left hand dominant.

As noted above, the Veteran's cervical spine disability is assigned a 20 percent rating during the entire appeal period.

During the entire appeal period, a rating in excess of 20 percent for the service-connected cervical spine disability is not warranted.  Although the Veteran has continued complaints of pain with limited motion of the cervical spine, such disability is not shown to result in forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine or entire spine, incapacitating episodes of IVDS having a total duration of at least four weeks during a twelve month period, or neurologic impairment other than mild left upper extremity radiculopathy and right upper extremity radiculopathy.

In this regard, it is not shown by the lay statements or the March 2009 or December 2015 VA examination reports, or any other clinical evidence of record, that there is forward flexion of 15 degrees or less for cervical spine or favorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  Although the cervical spine motion was shown to be limited, active motion in the cervical spine is shown and, as noted above, ankylosis was specifically noted as absent on the VA examination reports. 

With respect to IVDS, although there is an indication that the Veteran has degenerative disc disease of the cervical spine.  There has been no indication, at any point during the appeal period that the Veteran has had any incapacitating episodes [as defined by the regulations set forth above as documented by the examination reports] of IVDS in a 12 month period.  No other lay statements or clinical reports, to include the VA outpatient reports indicate that the service-connected cervical spine disability has resulted in incapacitating episodes of IVDS having a total duration of at least two or four weeks during a 12 month period.

Pertinent to any associated neurologic impairment, the Board observes that the Veteran's service connected left upper extremity is evaluated as 20 percent disabling.  Pursuant to 38 C.F.R. § 4.124a, Code 8513, a 20 percent evaluation is provided for both the major and minor extremity, with mild incomplete paralysis of all radicular nerve groups; moderate incomplete paralysis of all radicular nerve groups warrants a 40 percent for the major side; and severe incomplete paralysis of the all radicular nerve groups warrants a 70 percent for the major side.  Complete paralysis of the radicular groups warrants the maximum 90 percent for the major side.

The terms "mild," "moderate," and "severe" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).

The record indicates that the Veteran's service-connected left upper extremity radiculopathy has not resulted in more than mild incomplete paralysis.  In this regard, no competent evidence during the appeal period shows objective symptomatology of radiculopathy of the left upper extremity that is moderate.  The Board observes that the most recent VA examination report shows that the Veteran's left upper extremity is manifested by incomplete mild paralysis.  Such finding does not support a rating in excess of 20 percent.  

Depression

The Veteran's major depressive disorder is evaluated under the rating code for the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9434. 

The words "such symptoms as" in the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Differentiating a 30 percent evaluation from a 50 percent evaluation, for example, would be extremely ambiguous without those examples provided in the diagnostic codes.  Id.   While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by the examples may not be ignored.  A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

A factor for consideration is the Global Assessment of Functioning (GAF) score, the scale reflecting "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the rating agency must be familiar with the DSM-IV, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016). 

A GAF score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.  A GAF of 71-80 is defined by symptoms that are transient and expectable reactions to psychosocial stressors.  A GAF of 81-90 indicates absent or minimal symptoms, and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities or no symptoms.

The Board is aware that, effective in August 2014, VA amended the Schedule for Rating Disabilities to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The DSM-5 does not require computation of a GAF score.  The provisions of the interim final rule applied to all applications for benefits that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

As the Veteran's claim was first certified to the Board in October 2011 (and later recertified to the Board in March 2016), the claim was pending before the Board before August 4, 2014.  Therefore, in evaluating the severity of depression, the Board may consider GAF scores assigned to the Veteran, and the diagnosis of the Veteran's depression need not conform to DSM-5.  See 38 C.F.R. § 4.125 (a) (2016).  A GAF score has been seen as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Evidence

As discussed, a rating decision dated in August 2009 granted service connection for major depression and assigned a 30 percent rating effective from February 4, 2009 the date of the claim for service connection.  The Veteran appealed the initial 30 percent rating assigned.  In a rating decision dated in January 2016 the RO increased the rating for depression to 50 percent effective December 30, 2015.  The Veteran continues to press for a higher disability rating.
During an April 2009 VA mental health assessment, the examiner found the Veteran presented as alert and oriented x4, his attitude was cooperative, eye contact was good, mood was depressed, affect was restricted, psychomotor activity was within normal limits, speech had decreased volume, thoughts were goal directed.  The Veteran denied suicidal and homicidal ideation as well as delusions and hallucinations.  His concentration, abstraction, intelligence, comprehension, and memory were good.  Insight and judgment were fair and the examiner noted that the Veteran is able to participate in his own treatment plan.  The GAF score was 50.  

During the May 2009 VA examination the examiner noted the Veteran's affect and mood exhibited disturbance of motivation and mood, mood swings, anxiety, and daily depressed mood, also, impulsivity, anhedonia, anergia, anger, and indifferent mood.  His memory is mildly impaired, hallucination history is present occasionally, and there are passive thoughts of death, but with no intent or plan.  Examination results also shows orientation is normal, appearance and hygiene are appropriate, behavior is appropriate, he was able to maintain good eye contact, speech is normal, no panic attacks, suspiciousness, delusions or hallucinations, and no obsessional rituals.  Exam further shows thought processes are appropriate, the Veteran was able to read and understand directions, he did not have slowness of thought, nor did he appear confused, judgment is not impaired, abstract thinking is normal and homicidal ideation is absent.  It was noted that the Veteran got along with his supervisor and co-workers.  The GAF score is shown as 65.  The examiner indicated that the best description of the Veteran's current psychiatric impairment is symptoms that are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran was found to be mentally capable of managing benefit payments in his own best interest. 

Subsequent VA treatment records show that the Veteran has a diagnosis of depression that has occurred since his neck injury; with symptoms of restricted affect, and depressed mood.  The records also show the Veteran is oriented, cooperative, eye contact is good, psychomotor activity is normal, his thoughts are goal-directed, no suicidal or homicidal ideation, no delusions or hallucinations, concentration is good, abstraction is good, intelligence is good, comprehension is good, memory is good, insight is fair, judgment is fair, and he is able to participate in his own treatment plan.  GAF scores of 50-58 were provided.

During the December 2015 VA examination, findings, in part, included difficulty in adapting to a worklike setting; difficulty in adapting to stressful circumstances; difficulty in adapting to work; occupational and social impairment with reduced reliability and productivity; difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; flattened affect; anxiety; chronic sleep impairment; depressed mood; mild memory loss; and irritability.  

Rating in excess of 30 percent prior to December 30, 2015

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's depression is not warranted at any time prior to December 30, 2015.

The Veteran's primary symptoms during this period were disturbance of motivation and mood, mood swings, anxiety, and depressed mood, also, impulsivity, anhedonia, anergia, anger, and indifferent mood.  His memory is mildly impaired, hallucination history is present occasionally, and there are passive thoughts of death, but with no intent or plan.  These symptoms are among those used as examples of what would typically result in a level of occupational and social impairment commensurate with a 30 percent rating.  Further, the Veteran was noted to get along with his supervisor and co-workers.  Notably, the May 2009 VA examiner opined that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and such meets the criteria for only a 10 percent evaluation.  However, given the Veteran's one episode of suicidal ideation (with no intent or plan) and the generally more severe symptoms of depression, anxiety, occasional hallucinations, as well as mildly impaired memory, the Board finds that overall, the best description of the Veteran's impairment is that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which merits continuation of the 30 percent rating now in effect.  38 C.F.R. § 4.130, Code 9434.

Further, the Board notes the GAF scores of 50-58 conceivably, suggest more significant impairment than what is contemplated in the assigned 30 percent rating assigned.  As noted above, a GAF score ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  And, a score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes, however, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  

To the extent that the Veteran contends that a rating higher than 30 percent is warranted for this period, that determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two).  Further, the Board must assess the probative value and weight of the evidence in light of the entire record.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board places more weight on the examination reports and other psychiatric medical evidence than the Veteran's statements, since an examiner (medically trained) takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his depression. 

Thus, the Board concludes that prior to December 30, 2015, the criteria were not met for a rating in excess of 30 percent.

Rating in excess of 50 percent from December 30, 2015

Considering all such symptoms in light of the applicable rating criteria and principles, the Board finds that a rating greater than 50 percent for depression is not warranted at any point since the December 30, 2015, effective date of the award of the rating increase.

The above-cited evidence documents the Veteran's psychiatric symptoms have included depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings, and irritability, and disturbances of motivation and mood.  Collectively, these symptoms are of the type, extent, frequency and/or severity (as appropriate) to indicate no more than occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the assigned, 50 percent rating. 

The Board finds, however, at no point since the effective date of the award of the 50 percent rating has the extent of the Veteran's psychiatric impairment attributable, or indistinguishable from, depression been shown to result in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.

As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood-which are examples of the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, extent, frequency and/or severity to warrant the assignment of a 70 percent rating. In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, the medical evidence does not demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records and examinations reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts. 

The Veteran reported irritability; however, periods of violence are not shown.  Thus, although the Veteran has displayed some symptoms of impaired impulse control in that the evidence reflects that he had temper outbursts, impaired impulse control to an extent contemplated for a 70 percent rating has not been shown.  Although the record indicates that the Veteran's mood has been depressed, the Veteran has functioned independently.  To the extent that the Veteran has experienced difficulty in establishing and maintaining social relationships such symptomatology is contemplated in the currently assigned 50 percent rating.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria consistent with the assignment of a 100 percent schedular rating for depression have been shown since the December 2015 effective date of the assignment of the 50 percent rating.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence has not demonstrated symptoms/manifestations of depression indicative of total occupational and social impairment.

Under the circumstances of this case, the Board finds that, since the December 2015 effective date of the assignment of the 50 percent rating, the Veteran's depression has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating also require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for depression during this appeal period.

The Veteran has not raised any other issues with respect to the rating claims for cervical spine, left upper extremity, and depression, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A rating in excess of 20 percent for C-5 fracture with fusion of C4-C6 and DDD of the cervical spine is denied.

A rating in excess of 20 percent for radiculopathy of the left upper extremity is denied.

An initial rating in excess of 30 percent for depression prior to December 30, 2015; and in excess of 50 percent from December 30, 2015 is denied.





______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


